Citation Nr: 0533901	
Decision Date: 12/15/05    Archive Date: 12/30/05

DOCKET NO.  04-384 80A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Eligibility for payment of attorney fees from past-due 
benefits.  


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty October 1964 to April 1967.  
The appellant is the veteran's attorney.   This matter comes 
to the Board of Veterans' Appeals (Board) on appeal from a 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  

In April 2005, the Board remanded this claim to the RO for 
further development.  The case has been returned to the Board 
and is ready for further review.  


FINDINGS OF FACT

1.  The Board entered a final decision affirming the RO's 
denial of service connection for an acquired psychiatric 
disorder in June 2002.  

2.  The appellant was retained as the veteran's attorney in 
July 2002.  

3.  The written fee agreement signed by the veteran and the 
appellant in July 2002 provided that 20 percent of any past-
due benefits were to be paid to the appellant.

4.  An October 2003 rating decision implemented a September 
2003 Board decision granting entitlement to service 
connection for a psychiatric disorder, and an initial 
disability evaluation of 50 percent was assigned, effective 
from September 1997.  

5.  The veteran appealed the initial disability evaluation 
assigned in the October 2003 rating decision; the appellant 
continued to represent him during his appeal concerning the 
initial disability evaluation, including the TDIU issue.  

6.  An August 2004 rating decision increased the veteran's 
rating to 70 percent and assigned a TDIU rating, effective 
from April 2004.  


CONCLUSION OF LAW

The requirements for payment of attorney fees pursuant to the 
July 2002 fee agreement, in the amount of 20 percent of past- 
due benefits resulting from a August 2004 rating decision 
granting a 70 percent schedular disability evaluation for the 
service-connected psychiatric disability and a TDIU rating 
have been met.  38 U.S.C.A. § 5904 (West 2002); 38 C.F.R. § 
20.609 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In June 2002, the Board denied the veteran's claim of 
entitlement to service connection for a psychiatric 
disability.  In July 2002, the veteran retained the appellant 
to represent him at all administrative levels and before the 
United States Court of Appeals for Veterans Claims (the 
Court).  The applicable fee agreement is in writing and, in 
pertinent part, provides that the appellant's fee would be 
equal to no more than 20 percent of the total amount of the 
past-due benefits payable to the veteran by reason of a 
determination of him being entitled to such benefits.

The veteran appealed the June 2002 Board decision to the 
Court.  In February 2003, the Court vacated the Board's 
decision and remanded the case to the Board.  In September 
2003, following receipt of additional evidence, the Board 
granted the veteran's claim of entitlement to service 
connection for a psychiatric disability.  

In an October 2003 rating decision, implementing the Board's 
September 2003 decision, the RO granted entitlement to 
service connection for schizophrenia and assigned a 50 
percent evaluation, effective from September 8, 1997.  In 
January and February 2004 decisions, the RO found that the 
appellant was entitled to payment of attorney fees from past 
due benefits as a result of the October 2003 rating action.  

The veteran's attorney responded to the notice of the October 
2003 rating decision in April 2004 by requesting 
"reconsideration of that rating decision and assignment of a 
TDIU rating.  In May 2004, the attorney also specifically 
filed a document designated as a "notice of disagreement" 
with the October 2003 rating decision, again arguing that a 
TDIU rating should have been assigned.

In August 2004, the RO increased the rating for schizophrenia 
to 70 percent, and granted a TDIU, both effective from April 
5, 2004, the date of receipt of correspondence from the 
appellant indicating dissatisfaction with the 50 percent 
rating assigned.  The appellant argues that he is entitled to 
payment of attorney fees based on the award of increased 
disability.  

The appellant has continued to represent the veteran from 
July 2002 through the course of proceedings before the Court, 
the Board, and the RO.  (The Board notes that a separate 
decision by the Board addresses the veteran's on-going claims 
of entitlement to an effective date prior to April 5, 2004, 
for the award of a total disability rating based on 
individual unemployment due to service-connected disability 
(TDIU) and entitlement to a higher initial disability 
evaluation for schizophrenia rated 50 percent disabling from 
September 8, 1997 and as 70 percent disabling from April 5, 
2004.  The Board's decision in this case does not address the 
matter of the appellant's entitlement to any attorney fees 
arising from the Board's decision on the veteran's appeal.)

Analysis

Attorneys-at-law may charge claimants for their services only 
if the following conditions have been met: (1) A final 
decision has been promulgated by the Board with respect to 
the issue, or issues, involved; (2) The attorney-at-law was 
retained not later than one year following the date that the 
decision by the Board with respect to the issue, or issues, 
involved was promulgated.  38 U.S.C.A. § 5904(c) (West 2002); 
38 C.F.R. § 20.609(c) (2005).

Provisions at 38 U.S.C.A. § 5904(d)(2)(A) and 38 C.F.R. § 
20.609(h)(1) govern payment by VA of attorney fees from past- 
due benefits resulting from a favorable decision.  According 
to these provisions, the claimant and an attorney may enter 
into a fee agreement providing that payment for the services 
of the attorney will be made directly to the attorney by VA 
of any past-due benefits awarded as a result of a successful 
appeal to the Board or an appellate court or as a result of a 
reopened claim before VA following a prior denial of such 
benefits by the Board or an appellate court.  VA will honor 
such an agreement only if: (1) The total fee payable 
(excluding expenses) does not exceed 20 percent of the total 
amount of the past-due benefits awarded, (2) The amount of 
the fee is contingent on whether the claim is resolved in a 
manner favorable to the claimant, and (3) The award of past- 
due benefits results in a cash payment to a claimant from 
which the fee may be deducted.  38 U.S.C.A. § 5904(d) (West 
2002); 38 C.F.R. § 20.609(h)(1) (2005).

"Past-due benefits" means a nonrecurring payment resulting 
from a benefit, or benefits, granted on appeal or awarded on 
the basis of a claim reopened after a denial by the Board or 
the lump sum payment which represents the total amount of 
recurring cash payments which accrued between the effective 
date of the award, as determined by applicable laws and 
regulations, and the date of the grant of the benefit by the 
agency of original jurisdiction, the Board, or an appellate 
court.  38 C.F.R. § 20.609(h)(3) (2005).

When the benefit granted on appeal, or as the result of the 
reopened claim, is service connection for a disability, the 
"past-due benefits" will be based on the initial disability 
rating assigned by the agency of original jurisdiction 
following the award of service connection.  The sum will 
equal the payments accruing from the effective date of the 
award to the date of the initial disability rating decision.  
If an increased evaluation is subsequently granted as the 
result of an appeal of the disability evaluation initially 
assigned by the agency of original jurisdiction, and if the 
attorney-at- law represents the claimant or appellant in that 
phase of the claim, the attorney-at-law will be paid a 
supplemental payment based upon the increase granted on 
appeal, to the extent that the increased amount of disability 
is found to have existed between the initial effective date 
of the award following the grant of service connection and 
the date of the rating action implementing the appellate 
decision granting the increase.  38 C.F.R. § 20.609(h)(3)(i) 
(2005).  

In this case, the veteran retained the appellant within one 
year of the June 2002 Board decision denying the veteran's 
claim of entitlement to service connection for a psychiatric 
disability.  In a September 2003 Board decision, that 
benefit--service connection for schizophrenia--was granted.  
The veteran appealed 50 percent the disability evaluation 
initially assigned by the RO and indicated that a TDIU was 
sought.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The 
appellant has continued to represent the veteran in that 
phase of the claim.  An increased evaluation was granted in 
an August 2004 rating decision as a result of the appeal: a 
70 percent schedular disability evaluation for the service-
connected psychiatric disability and a TDIU rating.  

The Increased Rating

The effective date for the award of the grant of service 
connection and the 50 percent evaluation was September 8, 
1997, the date of the veteran's claim.  The date of the 
rating action granting the increased amount of disability was 
August 18, 2004 in which the increased amount of disability 
was found to have existed since April 2004.  Accordingly, the 
increased amount of disability from April 2004 to August 
2004, existed between the initial effective date of the award 
following the grant of service connection, September 1997, 
and the date of the rating action implementing the decision 
granting the increase, August 18, 2004.  Therefore the 
appellant is eligible for payment of attorney fees from the 
past-due benefits resulting from the August 2004 rating 
decision.  38 C.F.R. § 20.609(h)(3)(i) (2005).  

TDIU

The Court has held that, pursuant to 38 U.S.C.A. § 
5904(c)(1), a fee agreement may be entered into between a 
claimant and an attorney for services provided only after the 
Board makes a final decision on the issue or issues involved 
in the case.  In the Matter of the Fee Agreement of Smith, 4 
Vet. App. 487, 490 (1993).  The Court has also held that the 
issue or issues extant in the final Board decision in a case 
must be the same issue or issues for which the attorney is 
seeking payment.  In the Matter of the Fee Agreement of 
Stanley, 10 Vet. App. 104, 107 (1997).

In this case, the Board finds that the criteria for the 
payment of attorney fees from past-due benefits based on the 
award of a total rating based on individual unemployability 
due to service-connected disability are met.  

As set forth above, the RO, not the Board, determined that 
the veteran was entitled to a total rating based on 
individual unemployability due to service-connected 
disability.  The Court has held that a claim for 
unemployability is a separate claim from those of the 
underlying disabilities which cause the unemployability.  See 
Isenbart v. Brown, 7 Vet. App. 537, 540 (1995); Parker v. 
Brown, 7 Vet. App. 116, 118-19 (1994).  However, the Board 
notes that the Court has also held that the Board's failure 
to adjudicate an issue that was properly before it 
constitutes a final adverse Board decision with respect to 
that issue.  In the Matter of the Fee Agreement of Smith, 10 
Vet. App. 311, 313-14 (1997).  In this case, the evidence 
shows that the unemployability claim was reasonably raised at 
the time of the Board's prior decisions.  

In a similar situation, In the Matter of the Fee Agreement of 
Kenneth B. Mason, 13 Vet. App. 79 (1999), the Court noted 
that eligibility for TDIU is a rating question dependent on a 
grant of service connection.  Therefore, while a claim for 
service connection of a disability always raises the issue of 
degree of disability, the issue of TDIU must be reasonably 
raised based on the submissions of the claimant or the 
evidence of record.  Because the issue of eligibility for 
TDIU does not become relevant until after service connection 
is granted, the issue, if previously raised, is inchoate and 
would remain as an underlying issue until a final decision on 
the question of service connection is issued.  Eligibility 
for direct payment of attorney fees would depend on whether 
the claim underlying the appeal included the TDIU issue.  If 
eligibility for a TDIU rating was reasonably raised by the 
evidence of record as part of the underlying claim for 
disability compensation before VA, then the TDIU rating is 
part of the "initial rating" and, pursuant to 38 C.F.R. 
§ 20.609(h)(3)(i), the attorney would be entitled to payment 
by VA of 20 percent of the award of TDIU.  13 Vet. App. at 
87.  

In this case, the record reflects that the veteran filed his 
claim for service connection for schizophrenia on September 
8, 1997.  While he did not submit his formal claim for a TDIU 
until April 2004, he asserted throughout his appeal that he 
is unemployable due to his schizophrenia.  When he submitted 
his 1997 claim he included medical records documenting that 
he had not worked since 1987, and that he was receiving SSI.  
In November 1997, he submitted a statement from his sibling 
that included information that the veteran had been fired 
from his job and was not working.  Most importantly, in a 
statement submitted in February 1999, the veteran stated that 
the longest job he ever held was eleven months.  He also 
stated that he should have an unemployability rating.  

If a veteran submits evidence of a medical disability (for 
which he is in turn awarded service connection), makes a 
claim for the highest rating possible, and submits evidence 
of unemployability, as the veteran has in this case, VA must 
consider a TDIU rating, even if not specifically requested by 
the veteran.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 
2001).  Accordingly, the Board finds that the claim for TDIU 
benefits was reasonably raised at the time of the Board's 
decisions, and that the Board's failure to adjudicate that 
issue that was properly before it constitutes a final adverse 
Board decision.  In the Matter of the Fee Agreement of Smith, 
10 Vet. App. 311, 313-14 (1997); Matter of the Fee Agreement 
of Cox, 11 Vet. App. 158 (1998).  There having been a final 
adverse Board decision and the attorney was retained not 
later that one year following that decision, the Board finds 
that the criteria for direct VA payment of attorney fees from 
past-due benefits have been met as to the TDIU issue.  38 
U.S.C.A. § 5904; 38 C.F.R. § 20.609.  The TDIU matter in this 
case falls within the parameters of In the Matter of the Fee 
Agreement of Kenneth B. Mason, 13 Vet. App. 79, 87 (1999), 
and 38 C.F.R. § 20.609(h)(3)(i).  Therefore, the attorney may 
be paid 20 percent of the past-due benefits resulting from 
the award of TDIU between the initial effective date of the 
award following the grant of service connection and the date 
of the rating action implementing the decision granting the 
increase.

VCAA

The Board notes that the pertinent facts in this case are not 
in dispute. Resolution of this appeal depends on the 
application of the law rather than on weighing of the 
evidence. Under such circumstances, the Veterans Claims 
Assistance Act of 2000 (VCAA) is not applicable and any 
failure to meet the VCAA duty to assist and notify is 
harmless error.  See Valiao v. Principi, 17 Vet. App. 229 
(2003).  


ORDER

Payment of attorney's fees from past-due benefits resulting 
from an August 2004 rating decision granting a 70 percent 
evaluation for schizophrenia and a TDIU, effective from April 
2004, is granted, subject to the laws and regulations 
governing payments of these benefits.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


